Weight, C. J.
As an abstract proposition properly construed, tbe instruction given, is most clearly correct. To it, as a rule, there can be no reasonable or just exception. The effect of it, however, is to submit to the jury a question that should be determined by the court. It is no part of the duty of the jury, nor have they, any right to determine from tbe pleadings, what allegations are admitted or denied. When a question of this character is raised, it' is tbe province of the court alone to examine tbe pleadings, and if any allegations are to be taken as true for want of tbe necessary denial, to so state to the jury. To permit the jury to construe.the pleadings, should no more be allowed, than to submit to them the decision of the law arising in the case. Such a practice is opposed to the letter and spirit of our judicial organization. One controlling objection .to such a course, not to mention others, is that the party prejudiced by an erroneous construction, would have no opportunity to review the same in the appellate tribunal. We have made these remarks, not because it is clear that in this particular case the laying down of the abstract proposition, so far prejudiced the defendant as to justify a reversal of tbe *156case, but because we have observed tbat sucb instructions are frequently given, and tbat tbe erroneous practice is increasing.
A more important question, as applied to tbis case, arises on the instruction refused by tbe court. And as to tbis, we may say tbat tbe question presented, would have been more appropriately raised upon some objection made to the pleadings before trial, than by tbe asking of an instruction to tbe jury. As it stands and is presented, however, tbe simple point for our determination is, whether tbe answer of “ not guilty,” under tbe circumstances of tbis case, was sufficient to put the plaintiff upon proof of every material allegation contained in bis petition.
Appellee maintains tbat tbis question is settled in bis case, by tbe case of Dunsmore v. Elliott, 1 Iowa, 599. In tbat case, however, tbe answer set up affirmative matter, wbicb, if proved, was sufficient to defeat plaintiff’s action. To tbis answer there was no replication or response of any kind, nor any pretence tbat there was any. And it was accordingly held, tbat tbe answer not being denied, was to be taken as true. To make that case authority in tbis, is to assume or take for granted tbat there is no answer to plaintiff’s petition, wbicb is tbe very point in controvers}', and to be determined.
Again: it is urged, that abstractly it was right to refuse therinstruction; that tbe bill of exceptions does not contain sufficient to show tbat in tbis particular case tbe ruling was wrong. We cannot think, however, tbat tbis case comes within tbe class of cases relied upon by appellee. Tbe record does show tbat defendant answered “ not guilty.” And notwithstanding tbis, tbe jury were told substantially, tbat sucb an answer was not sufficient to put tbe plaintiff upon proof of the material allegations of bis petition- — -or, in other words, tbe doctrine laid down or recognized by refusing tbis instruction, is tbat tbe answer did not so specifically deny the affirmative allegations of the petition to which it should respond, as to prevent plaintiff’s recovery, though be might introduce no proof, and in effect tbat sucb an answer *157amounted to no defence whatever to' plaintiff’s action. The instruction is not one that might he right or wrong, depending upon the state of the proof. Eor if it is said, that for aught that appears to the contrary, there was evidence fully sustaining every material allegation of the plaintiff’s petition, the answer is, that the court could not for that reason refuse the instruction; for the sufficiency of the proof was a question for the jury, and not for .the court. The question therefore remains, whether this instruction was properly refused, or whether the answer -was sufficient under the circumstances, to put the plaintiff upon proof of the material parts of his petition. And did this question arise in a case originating in the District Court, we should perhaps not be unanimous. The case having been commenced before a justice of the peace — there having been there a full trial before a jury upon the issues joined, and the objection to the sufficiency of the answer being made, as far as shown from the record, for the first time, after the whole testimony was submitted to the j ury in the District Court, we concur in holding that the instruction should have been given, or that the construction claimed for the pleadings by defendants, at that stage, was correct. In the case of Sinnamom v. Millburne, Dec. term, 1854, the record did not show that any denial of plaintiff’s -claim had been made -before the justice, but the transcript made it sufficiently manifest that there had been a trial, and that defendant had resisted the plaintiff’s demand at every stage of the proceedings. And it was there held, that “ where there has been a trial of the cause before the justice, a general denial of indebtedness will be presumed, in the absence of anything to the contrary.” The defendant was accordingly, under that rule, permitted to show payment, (following Gilman et al v. Huber, Dec. term, 1853,) and also a settlement of the matter in controversy, as shown by plaintiff’s receipt, dated after the commencement of the suit. Upon the strength of that case, we think it clear that, if payment and settlement may be shown under a general denial, which has no existence except a presumed one, a joriori, would the plea in this case, under the *158circumstances, put the plaintiff upon proof of the material allegations of his petition. As in that case, so in this, the record clearly shows that there was a full trial before the justice, and that defendant resisted the plaintiff’s right to recover at every step.
With a knowledge of the manner in which the pleadings and issues are made up in these inferior tribunals, and in view of the charity which should be exercised in reviewing their proceedings, we think a due regard to the rights of parties, would forbid our treating the answer in this case ■as no answer; and fully justify the true position, that under the circumstances, plaintiff should be required to prove every material allegation of his petition.
Judgment reversed, and trial do novo awarded.